Citation Nr: 0914731	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  01-09 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for healed fracture transverse process L3, L4, L5, 
with residual lumbosacral strain, from September 26, 2000.

2.  Propriety of reduction of the disability rating for 
healed fracture transverse process L3, L4, L5, with residual 
chronic lumbosacral strain, from 20 percent to 10 percent, 
effective from January 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from October 1972 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That decision increased the 
Veteran's disability rating for the transverse process 
fracture disability from 10 to 20 percent, effective from 
September 26, 2000.  That rating was reduced by the RO to 10 
percent in October 2006, effective from January 1, 2007.  The 
case was remanded for procedural and evidentiary 
considerations in November 2007.  While the Board finds that 
the RO did not comply with the Board's request that the 
supplemental statement of the case include a copy of 
38 C.F.R. § 3.344 (2008), in view of the Board's decision to 
restore the reduced rating, further remand of this matter is 
not necessary.  


FINDINGS OF FACT

1.  Prior to the October 2006 rating decision's reduction of 
the 20 percent evaluation for the Veteran's transverse 
fracture L3, L4, L5, with residual chronic lumbosacral 
strain, to 10 percent, effective January 1, 2007, the 
Veteran's 20 percent rating had been in effect for more than 
five years, the reduction was in part based primarily on one 
examination, and the record did not otherwise clearly warrant 
the conclusion that sustained improvement had been 
demonstrated.

2.  The Veteran's transverse fracture L3, L4, L5, with 
residual chronic lumbosacral strain has been manifested by 
some recurrent spasm and changes in spinal contour, but not 
severely limited lumbar motion, severe lumbosacral strain, or 
severe or greater intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The rating for the Veteran's transverse fracture L3, L4, 
L5, with residual chronic lumbosacral strain is restored to 
20 percent, effective from January 1, 2007.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 3.344 (2008).

2.  The criteria for a rating in excess of 20 percent for 
transverse fracture L3, L4, L5, with residual chronic 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2008), 5285, 5292, 5293, 5295 
(2003), 5285, 5293 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

A letter satisfying the notice requirements under 38 C.F.R. 
§ 3.159(b)(1) was sent to the Veteran with respect to his 
claim for an increased rating in April 2004, subsequent to 
the initial RO decision that denied the claim.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  Subsequent letters in January and August 2008 also 
advised the Veteran of the bases for assigning disability 
ratings and effective dates.  The claim was then most 
recently readjudicated in an October 2008 supplemental 
statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The Board acknowledges that the April 2004 VCAA letter sent 
to the veteran in connection with his increased rating claim 
does not meet the requirements of Vazquez-Flores and is not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.  

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the April 2004 VCAA notice letter advised the 
Veteran that his statements and medical and employment 
records could be used to substantiate his claim, and the 
Veteran can reasonably be expected to have understood the 
applicable diagnostic codes provided in the October 2001 
statement of the case, and October 2004 and November 2006 
supplemental statements of the case.  

Thus, given the April 2004, October 2004, and November 2006 
VA correspondence, the Veteran is expected to have understood 
what was needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and testimony, and the statements of his 
representative.  Specifically, in the report from the 
Veteran's November 2000 VA spine examination, he maintained 
that he had worked less because of his back and that trucking 
and concrete work had been difficult because of the pain, and 
at the time of his RO hearing in January 2002, the Veteran 
reported difficulty in carrying out some of his 
responsibilities as a truck driver.  

In summary, the Board submits that the above statements and 
evidence demonstrate the Veteran's knowledge of the need to 
be worse to support his claim, with particular emphasis on an 
adverse impact on his daily life and employment, and that the 
notice deficiencies in this matter do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted, and no further 
development is required regarding the duty to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained service and VA treatment records.  The 
Veteran was also afforded multiple VA examinations to support 
his increased rating claim, and neither the Veteran nor his 
representative has argued that the most recent VA 
examinations are inadequate for rating purposes or that the 
Veteran's condition has worsened since these examinations.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Entitlement to Restoration/Increased Rating

Background

Service connection for healed fracture transverse process at 
L3, L4, L5, now diagnosed as chronic lumbosacral strain was 
granted by a November 1975 rating decision, at which time a 
noncompensable rating was assigned, effective from June 1975.  
An October 1994 rating decision increased the rating for 
lumbosacral strain to 10 percent, effective from July 1992.  
The Veteran filed the subject claim for an increased rating 
for this disability in September 2000.

VA outpatient treatment records for the period of March to 
October 2000 reflect that in March 2000, the Veteran 
complained of low back pain for many years.  Examination 
revealed no spinal tenderness and very mild lower paraspinous 
muscle tenderness.  The impression was low back pain.  Two 
weeks later, examination revealed straight leg raising pain 
at 30 degrees bilaterally, flexion with pain, and deep tendon 
reflexes were diminished.  The assessment was low back pain.  
In April 2000, the Veteran reported low back pain for the 
previous 17-18 years.  Physical examination revealed that 
deep tendon reflexes were 2+ and motor strength was 5/5.  X-
rays revealed minimal degenerative changes of the lumbar 
spine.  The assessment was mechanical low back pain.  In June 
2000, the Veteran complained of continuing back pain for the 
previous 8 years.  He reported that his back pain was non-
radiating and not associated with any lower extremity 
weakness.  Examination of the back revealed decreased range 
of motion with pain, that sensory was intact, and that motor 
strength was 5/5.  The assessment was chronic low back pain.  

In October 2000, the Veteran reported chronic low back pain 
for the previous ten years.  The assessment was chronic low 
back pain with no new acute changes and no motor/sensory 
findings.

VA spine examination in November 2000 revealed that the 
Veteran's past medical history was remarkable for an in-
service motor vehicle accident, in which the Veteran 
fractured the transverse processes of L3-4-5.  He now 
complained of constant low back pain in this area associated 
with weakness, stiffness, fatigability, and lack of 
endurance.  He was on Celebrex and other medications and used 
a back brace.  There had been no surgeries.  The Veteran 
claimed that he had worked less because of his back and that 
trucking and concrete work had been difficult because of the 
pain.  Physical examination revealed that forward flexion was 
0 degrees with marked decrease in range of motion.  There was 
pain on palpation of the lumbar spine, mostly the lower 
lateral part with associated muscular spasm.  Otherwise, 
musculature was unremarkable.  Neurologically, the Veteran 
was intact and there was no fixed posture abnormality.  X-
rays revealed mild levoscoliosis of the mid lumbar spine, and 
mild anterior spurring at L1 through 4.  There was a mild 
anterior spondylosis of the lumbar spine, L3-4.  The 
diagnosis was lumbar spine spondylosis with strain, and 
partial loss due to pain and decreased range of motion was 
noted.  

A December 2000 rating decision increased the rating for the 
Veteran's service-connected low back disability from 10 to 20 
percent, effective from September 26, 2000.  

VA treatment records from April 2001 reflect that X-rays were 
again noted to reveal mild levoscoliosis of the mid lumbar 
spine and a mild anterior spondylosis of the mid and upper 
lumbar spine, L1-4.  The assessment was chronic low back pain 
without neurodeficits, degenerative joint disease (DJD) of 
the lumbar spine.  In May 2001, it was noted that there was 
paraspinous spasm and tenderness.  In June 2001, there was 
full flexion of the lumbar spine at 90 degrees, and 30 
degrees of extension.  The assessment was myofascial pain 
syndrome.  At the end of June 2001, it was noted that trigger 
point injections had helped temporarily.  Magnetic resonance 
imaging (MRI) was interpreted to reveal degenerative disc 
disease (DDD) and facet arthritis in the lumbar area.  The 
Veteran was to return if radicular symptoms occurred.  

VA treatment records from August 2001 indicate that physical 
examination revealed 75 degrees of forward flexion and full 
extension.  He could also walk without an assistive device.  
There were no sensory deficits.  The Veteran was referred to 
the pain clinic for evaluation for sacroiliac joint 
injections.  

At the Veteran's personal hearing in January 2002, the 
Veteran testified that he was currently under the care of VA 
physician's for his back problem (transcript (T.) at p. 1-2).  
The pain was located in the lower part of his back (T. at p. 
2).  He was also experiencing muscle spasms on a daily basis 
(T. at p. 3).  He was receiving injections for his back (T. 
at p. 3).  The injections were not really helping him (T. at 
p. 4).  The back pain affected his activities as a truck 
driver (T. at p. 4).  He had been issued back braces and he 
had one on now (T. at p. 5).  He wore a back brace every day 
(T. at p. 5).  The Veteran could bend, but he would have pain 
(T. at p. 6).  

February 2002 VA spine examination revealed that the Veteran 
reported the gradual increase of his back pain for the 
previous 12 years.  His pain had escalated to the point that 
he had difficulty with activities in relationship to his 
work.  He currently was driving a truck, but found that this 
aggravated his back pain.  The Veteran also reported 
occasional radiating pain into his right leg to the lateral 
knee.  He also had subjective weakness in his right leg.  
Physical examination revealed that he was wearing a lumbar 
corset.  Examination of the lumbar spine demonstrated no 
scoliosis or pelvic asymmetry.  There was a normal lumbar 
lordosis.  Lumbar range of motion was limited in all planes 
secondary to pain.  Forward flexion was to 60 degrees, 
extension was to 10 degrees, and lateral bending was to 10 
degrees bilaterally.  The pain was worse with forward flexion 
than it was 5/5 without focal weakness or atrophy.  Sensation 
demonstrated decreased light touch on the lateral calf, foot, 
and dorsum of the foot on the right.  Reflexes demonstrated 
trace patellar reflexes bilaterally with absent ankle jerks 
bilaterally.  There was also pain on palpation of the 
paraspinal muscles in the lower lumbar region but no 
significant spasm.  

MRI of the lumbar spine from May 2001 revealed mild 
straightening of the normal lordotic curve and decreased 
signal in the disc at the L3-4 level consistent with 
desiccation.  Evaluation of the axial images revealed mild 
facet degenerative changes bilaterally at the L5-S1 level and 
to a lesser degree at the L4-5 level.  The impression was 
desiccation of the discs of the L3-4 level.  The impression 
included low back pain.  The examiner noted that the Veteran 
presented with signs and symptoms of mechanical back pain 
with a sensory loss in a L5 radicular pattern on the right.  
There was no evidence of active or ongoing radiculopathy.  
Possible etiologies included lumbar facet in the lower two 
levels and possible sacroiliac joint.

February 2002 VA peripheral nerves consultation revealed that 
strength was 5/5 throughout.  The ankle drifts were absent 
bilaterally, and the remainder of the reflexes were 1+ and 
symmetric.  There was a diminution of sensation to pinprick 
in the right L4-5 nerve distribution.  There was a bilateral 
decrease in vibratory sense, which was more marked on the 
left than on the right.  There was no impairment in gait.  
MRI of the lumbar spine was interpreted to reveal a 
desiccation of the disc at L3-4 and degenerative joint 
changes at L4-5 and L5-S1.  The diagnosis was chronic right 
L4-L5 radiculopathy due to a remote back trauma.  

VA treatment records for the period of March 2002 to February 
2004 reflect that in March 2002, December 2002, April 2003, 
and September 2003 the Veteran received additional injections 
for his low back pain.  During this period, he also received 
periodic refills of Celebrex.  

VA spine examination in April 2004 revealed that the 
examiner's review of the claims folder indicated that the 
Veteran suffered in-service fractures of the transverse 
processes of L3, L4, and L5, but no damage to the spine 
itself.  Examination revealed the Veteran to have a normal 
posture and gait.  He stood on his heels and toes easily.  
The range of motion of the lumbar spine was normal with 
flexion from 0 to 90 degrees, but around 70 degrees, he 
complained of some discomfort in flexion and at 45 degrees 
rotation to the left.  He rotated to the right side with no 
problems, and had normal extension of 30 degrees.  No spasm 
was noted.  X-rays taken 19 years after his accident were 
described as being normal.  MRI in 2001 revealed findings 
that the examiner found to be compatible with aging.  Most 
recent plain films taken in 2004 were described as normal.  
The impression was history of lumbar strain and fractures of 
the transverse processes on the left at L3, L4, and L5.  The 
examiner commented that there was no evidence of neuropathy 
due to his in-service "soft tissue" injury.  He further 
commented that MRI findings of degenerative changes were 
unlikely secondary to the Veteran's fractures of the 
transverse processes, indicating that transverse process 
fractures should be considered a variant of a lumbar strain, 
that they were not fractures of a supporting structure of the 
spine itself, and that they did not have anything to do with 
disc structure.  The impression was lumbar strain and 
fracture of the transverse processes on the left at L3, L4, 
and L5.  The secondary diagnosis was DDD at L4 secondary to 
aging, the examiner further stating that it was unlikely that 
this was related to the lumbar strain and transverse process 
fracture that he suffered.  

An October 2006 rating decision reduced the rating for this 
disability from 20 to 10 percent, effective from January 1, 
2007.  

August 2008 VA spine examination was conducted by the same 
examiner who conducted the previous examination in April 2004 
and revealed a history of trauma to the spine.  The examiner 
found posture to be normal and no evidence of any spinal 
curvatures.  Ankle and knee jerks were 2+ bilaterally.  
Active flexion was from 0 to 70 degrees with pain.  Active 
extension was from 0 to 20 degrees without pain.  The 
examiner did not find any additional loss of flexion or 
extension based on repetitive use.  Right and left lateral 
flexion and rotation was from 0 to 20 degrees without pain.  
There was also no additional limitation based on repetitive 
use.  X-rays revealed mild degenerative changes.  The overall 
diagnosis was lumbosacral strain with recent DDD.  This 
examiner again commented that transverse process fractures by 
themselves are of no significance since these structures are 
points of attachment of part of a muscle and even when they 
are completely removed, there is no functional loss.  If a 
significant injury occurred at the same time as they were 
fractured then such soft tissue as discs, spinal ligaments 
could be injured but such injuries would show something in 
less than 25 years.  Recent MRI changes were found to be due 
to age/occupation (truck drivers bounce while sitting which 
research had shown could accelerate disc aging) and not 
related to the lumbar strain because of the late onset and 
the type of diffuse rather than specific changes that would 
be expected in a post-traumatic disc injury.  

Reduced Rating

With respect to the October 2006 rating action that reduced 
the rating for lumbosacral strain from 20 to 10 percent, the 
Board's review of the record reflects that this decision was 
due at least in part to VA findings and opinions in April and 
May 2004, which, as the RO correctly noted, reflected results 
which included forward flexion to 90 degrees, albeit with 
pain.  However, the Board further notes that the Veteran's 20 
percent rating had been in place since September 26, 2000, 
and the Veteran's low back disability had been the reason for 
periodic pain injections between March 2002 and February 
2004.  Thus, the Board finds that the reduction related to a 
condition which, under 38 C.F.R. § 3.344, was subject to 
temporary or episodic improvement, and would therefore not be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warranted the 
conclusion that sustained improvement had been demonstrated.  
38 C.F.R. § 3.344(a) (2008).

Moreover, the Board notes that it has been held that when the 
issue is whether the RO is justified in reducing a Veteran's 
protected rating, the Board is required to establish, by a 
preponderance of the evidence and in compliance with 38 
C.F.R. § 3.44(a), that a rating reduction was warranted.  
Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 
Vet. App. 413 (1993).  Here, as the Veteran's 20 percent 
rating had been in effect for more than five years, the 
reduction was in part based primarily on one examination, and 
the record did not otherwise clearly warrant the conclusion 
that sustained improvement had been demonstrated, the Board 
finds that the reduction was not appropriate and that the 20 
percent rating should be restored, effective from January 1, 
2007.

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1. Separate diagnostic codes 
identify various disabilities.  38 C.F.R., Part 4.

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. §§ 
4.1, 4.2), but when, as here, service connection has been in 
effect for many years, the primary concern for the Board is 
the current level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Yet, the relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, 
staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.

Effective in September 2000, the Veteran's transverse 
fracture L3, L4, L5, with residual chronic lumbosacral strain 
was assigned a 20 percent rating under former Diagnostic Code 
5295.  Prior to September 2003, Diagnostic Code 5295 provided 
a 20 percent rating for evidence of muscle spasm on extreme 
bending, loss of lateral spine motion, unilateral, in 
standing position.  As will be shown more fully below, the 
Board is in agreement with the application of former 
Diagnostic Code 5295, but finds that former Diagnostic Code 
5295 and other applicable rating criteria do not provide a 
basis for a rating in excess of 20 percent.  

Prior to September 2002, Diagnostic Code 5293 provided a 10 
percent rating for mild intervertebral disc syndrome (IDS), a 
20 percent rating for moderate IDS with recurring attacks, a 
40 percent rating for severe IDS with recurring attacks and 
intermittent relief, and a 60 percent rating for pronounced 
IDS with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc and little 
intermittent relief.

Pertinent amendments to 38 C.F.R. § 4.71a of the Schedule for 
Rating Disabilities, effective September 23, 2002 and 
relating to intervertebral disc syndrome, were to the effect 
that under Code 5293, evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) was based either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A note following this Code defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Under the revised regulations effective September 2003, 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees or, muscle spasm, guarding, 
or localized tenderness not resulting in an abnormal gait or 
spinal contour warrants a 10 percent rating; forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees or combined range of motion of the 
thoracolumbar spine greater than 120 degrees or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
spinal contour such as scoliosis, reversed lordosis, or 
kyphosis warrants a 20 percent rating; and favorable 
ankylosis or forward flexion of the thoracolumbar spine of 30 
degrees or less warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (effective as of 
September 26, 2003).  Diagnostic Code 5293 was renumbered 
Diagnostic Code 5243, effective September 26, 2003.

The United States Court of Appeals for Veterans Claims 
(Court) has held where a diagnostic code is not predicated on 
limited range of motion alone, the provisions of 38 C.F.R. 
§§ 4.40, and 4.45, with respect to pain, do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, the 
General Counsel for VA has issued an opinion in which it was 
held that 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with an injury to the sciatic nerve may cause the 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, supra, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this Diagnostic Code.  
VAOPGCPREC 36-97 (Dec. 12, 1997).  

This opinion further noted that in evaluating a veteran's 
disability under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, the 
rating schedule indicates that consideration must be given to 
38 C.F.R. §§ 4.40 and 4.45, notwithstanding the maximum 
rating available under a different diagnostic code.  Section 
4.14 of title 38, Code of Federal Regulations, indicates that 
the evaluation of the same disability or manifestation under 
various diagnoses is to be avoided.  See also VAOPGCPREC 23-
97, paragraph 3.  The Court has also indicated that the same 
symptomatology for a particular condition should not be 
evaluated under more than one diagnostic code.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Section 4.7 of title 
38, Code of Federal Regulations, states that, "[w]here there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."

With respect to the Veteran's entitlement to an increased 
rating, the Board is mindful of the fact that it will be 
necessary to consider former Diagnostic Codes 5292, 5293, and 
5295, in addition to the criteria arising out of revisions to 
the Codes relating to spine disabilities effective in and 
after September 2002.  As was noted earlier, the Board is in 
agreement with the application of former Diagnostic Code 
5295, but finds that former Diagnostic Code 5295 does not 
permit a rating higher than 20 percent.  The next higher and 
maximum rating of 40 percent under former Diagnostic Code 
5295 requires severe symptoms with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, and there is little or no 
medical evidence of these criteria with the exception of one 
isolated finding of markedly decreased flexion in November 
2000 (VA outpatient records from April 2001 indicate that 
flexion was full at 90 degrees).  While the Board also notes 
that extension was shown to be limited to 10 degrees at the 
time of the Veteran's February 2002 VA spine examination, 
flexion at that time was 60 degrees and thereafter 
consistently exceeded 60 degrees.  

Similarly, a rating in excess of 20 percent is also not 
warranted under former Diagnostic Code 5292, which provided a 
40 percent rating for severely limited lumbar motion.  While 
the Board recognizes that flexion was at 0 degrees at the 
time of November 2000 spine examination and described as 
markedly decreased, forward flexion has otherwise never been 
found to be limited by more than 60 degrees, which is barely 
consistent with moderate limitation of lumbar motion, and 
this degree of motion more than offsets any limitation of 
extension that may be considered more than moderate (10 
degrees of extension was demonstrated at the February 2002 VA 
spine examination).  38 C.F.R. § 4.71a, Plate V (2008).  
Thus, the Board does not find that the Veteran's limitation 
of lumbar motion is consistent with severe limitation of 
lumbar motion to warrant a higher rating under former 
Diagnostic Codes 5292 at any point in time.  The Board also 
finds that there is no additional uncompensated limited 
lumbar motion that could provide a basis for a higher rating 
based on pain pursuant to 38 C.F.R. §§ 4.40, 4.45 (2008).  

Former 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) would 
also not provide a basis for a rating in excess of 20 percent 
prior.  Prior to September 2002, Diagnostic Code 5293 
provided a 40 percent rating for severe IDS with recurring 
attacks and intermittent relief, and a 60 percent rating for 
pronounced IDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc and 
little intermittent relief, and in this regard, with the 
exception of some periodic muscle spasm, there were no other 
clinical findings appropriate to the site of a damaged disc 
that would warrant a rating in excess of 20 percent.  In 
fact, diagnostic findings do not reflect any damaged discs 
per se, but rather disc space narrowing that is progressive 
in nature and found by a recent examiner to be unrelated to 
the Veteran's original injury in service.  The record also 
reflects that the original injury to L3, L4, and L5, was to 
the transverse processes of those vertebras, without any 
evidence of deformity, cord involvement, or any significant 
residuals related to the fractures themselves.  Consequently, 
the Board does not find any basis for a higher rating for 
residuals of vertebra fracture under former Diagnostic Code 
5285.  

Having established that the Veteran is not entitled to more 
than a 20 percent evaluation under former Diagnostic Codes 
5292, 5293, and 5295, the Board will further examine whether 
any of the recent revisions to the rating criteria for the 
spine would entitle the Veteran to a higher rating.  In this 
regard, the Board finds that the August 2002 revisions also 
do not provide a basis for a higher rating.  Those criteria 
rate intervertebral disc syndrome either on the basis of 
incapacitating episodes or by combining chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  Here, there is no medical evidence of 
incapacitating episodes that have been shown to require 
periods of bed rest prescribed and treated by a physician for 
the required duration/frequency, and the orthopedic 
disability may be assessed at 20 percent based on limitation 
of motion that is mechanical in nature.  In addition, there 
is no evidence of neurological impairment that could provide 
a basis to assign a compensable rating for impairment of the 
sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2008).  Thus, there is no basis to assign a higher rating 
under the August 2002 revisions.

The Board further notes that in considering the even more 
recent revisions to the spine criteria effective September 
2003, a rating in excess of 20 percent would still not be 
warranted.  More specifically, based on the Board's review of 
these criteria, a higher rating would be permitted for 
forward flexion limited to 30 degrees or less or ankylosis of 
the lumbar spine, but such limited forward flexion or 
ankylosis of the entire lumbar spine is not indicated.  
Moreover, intervertebral disc syndrome is now rated by the 
higher evaluation of a combination of orthopedic disability 
with other service-connected disabilities or a combination of 
incapacitating episodes and other service-connected 
disabilities, and the Board finds that for the same reasons 
noted above, a higher rating would not be warranted.

Finally, the Board notes that the presence of DJD in the 
lumbar spine does not help the claim, since arthritis is also 
rated based on loss of motion of the involved joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2008).  

In summary, the Board finds that a preponderance of the 
evidence is against entitlement to a rating in excess of 20 
percent for the Veteran's transverse fracture L3, L4, L5, 
with residual chronic lumbosacral strain during any time 
period relevant to this appeal.  


Extraschedular Consideration

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2008).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).  

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
low back disability cause periodic muscle spasms, limited 
motion, and some changes in spinal contour that interfere 
with his ability to carry on activities associated with being 
a truck driver and that trucking and concrete work have been 
difficult because of the pain.  However, such impairment is 
contemplated by the applicable rating criteria.  The rating 
criteria reasonably describe the Veteran's disabilities.  
Referral for consideration of extraschedular ratings is, 
therefore, not warranted.


ORDER

Entitlement to restoration of a 20 percent rating for 
transverse process fracture L3, L4, L5, with residual chronic 
lumbosacral strain is granted, effective from January 1, 
2007, subject to the statutes and regulations governing the 
payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for 
transverse process fracture L3, L4, L5, with residual chronic 
lumbosacral strain is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


